BRYAN SCHRODER
United States Attorney

WILLIAM A. TAYLOR
JAMES KLUGMAN
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: william.taylor@usdoj.gov
Email: james.klugman@usdoj.gov

CHAD W. MCHENRY
Trial Attorney
Organized Crime & Gang Section
U.S. Department of Justice
Email: chad.w.mchenry@usdoj.gov

Attorneys for Plaintiff

                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,               ) No. 3:19-cr-00026-08-TMB-DMS
                                          )
                          Plaintiff,      )
                                          )
          v.                              )
                                          )
  FELICIA KING,                           )
                                          )
                          Defendant.      )
                                          )



                 UNOPPOSED MOTION FOR PROTECTIVE ORDER




     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 1 of 6
       The United States moves this court for a protective order limiting the use of

discovery by the defense. The United States intends to grant defense counsel free access

to discoverable material and does not object to defense counsel showing these materials

to the defendant personally.

       The court has the authority to "deny, restrict, or defer discovery or inspection, or

grant other appropriate relief" upon a showing of good cause. Fed. R. Crim. P. 16(d)(1).

Rule 16(d) authorizes the issuance of protective orders not only to protect the trial rights

of the parties, but also to protect the privacy interests of non-party victims and witnesses.

See, e.g., United States v. Patkar, 2008 WL 233062 (D. Haw. Jan. 28, 2008). The Court

also possesses inherent authority to issue the requested order. District courts possess

“broad inherent powers” enabling them “to manage their own affairs so as to achieve the

orderly and expeditious disposition of cases.” United States v. Kent, 649 F.3d 906, 912

(9th Cir. 2011) (citations omitted).

       Good cause exists in this case because unregulated dissemination of the discovery

in this case creates a substantial risk of endangering witnesses and compromising the

government's investigation.

       The Indictment in this case is the product of a lengthy investigation by multiple

law enforcement agencies into the 1488s, a criminal enterprise based in Alaska state

correctional facilities. The enterprise uses violence and intimidation to achieve its




U.S. v. Felicia King
3:19-cr-00026-08-TMB-DMS                   Page 2 of 6

     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 2 of 6
criminal goals. The 1488s requires its members to abide by a set of fourteen rules, and

ruthlessly punishes perceived violations.

       Because the members of the enterprise necessarily have experience in the criminal

justice system, they have incorporated a relatively sophisticated understanding of that

system into their operations. In particular, the 1488s learned how to take advantage of the

broad discovery opportunities afforded under state law to detect and deter cooperation

with law enforcement:




The 1488s ruthlessly punish violations and perceived violations of these rules through

violent retaliation, up to and including "depatchings" – the forceful branding over of the

//


//


//


U.S. v. Felicia King
3:19-cr-00026-08-TMB-DMS                    Page 3 of 6

     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 3 of 6
offending member's 1488s tattoo.




       It is worth recalling that the defendants established this criminal enterprise from

within the confines of a maximum-security prison. Their reach extends to every

correctional institution in Alaska and includes associates who are out of custody. While

their pretrial detention mitigates their danger, it does not eliminate it.

       In light of the gravity of these charges, the government is sensitive to the

defendant team's strong interest in access to the discovery in this case. The order sought

here will not compromise the defendant's legitimate ability to effectively prepare a

defense. It will simply help to thwart the defendant's illegitimate efforts to intimidate or

retaliate against key witnesses – including, potentially, one another.

       Indeed, with the protection of this order, the government will be able to disclose

more information than is literally required by Rule 16, and to do so more quickly. In the

absence of a protective order, the government's obligation to ensure the safety of its

witnesses will require far more aggressive redactions based on a strict reading of the


U.S. v. Felicia King
3:19-cr-00026-08-TMB-DMS                    Page 4 of 6

     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 4 of 6
relevant rule – and will likely require the active intervention of this court and the repeated

screening of individual documents. Such a procedure is likely to impair the effective

preparation of a defense rather than facilitate it.

       Specifically, the government is requesting the following limitations on the

dissemination of discovery:

   1. Access to discovery provided by the United States will be restricted to the

       defendant, and to the "defense team": that is, the attorney or attorneys of record,

       and attorneys, paralegals, investigators, and secretaries or other staff employed by

       the attorneys of record while performing work related to this case, and to experts

       and consultants specifically retained for this case in order to perform work on

       behalf of the defendant.

   2. The defense team shall not:

           a. Allow any person outside the defense team to read, view, or access

              discovery items;

           b. Use discovery items for any purpose other than preparing a defense in this

              case;

           c. Make copies of discovery items for the use of any person outside of the

              defense team;

           d. Give copies of any discovery items to the defendant; or

           e. Allow copies of any discovery items to remain at any detention facility.


U.S. v. Felicia King
3:19-cr-00026-08-TMB-DMS                    Page 5 of 6

     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 5 of 6
   3. The attorney of record is directed to inform all members of the provisions of this

       order.

   4. Any discovery items submitted as part of a filing or court proceeding shall be

       submitted under seal, unless prior permission from the court has been granted.

   Of course, if this procedure proves unworkable, or there are specific reasons to

modify it either in general or with respect to specific pieces of evidence, the defendant

should be afforded the opportunity to apply to the court for appropriate relief.

   Defense counsel has been consulted and does not oppose this motion.


   RESPECTFULLY SUBMITTED November 4, 2020, in Anchorage, Alaska.

                                                  BRYAN SCHRODER
                                                  United States Attorney

                                                  s/ William A. Taylor
                                                  WILLIAM A. TAYLOR
                                                  Assistant U.S. Attorney
                                                  United States of America

CERTIFICATE OF SERVICE

I hereby certify that on November 4, 2020,
a true and correct copy of the foregoing
was served electronically on the following:

Michael Moberly

s/ William A. Taylor
Office of the U.S. Attorney




U.S. v. Felicia King
3:19-cr-00026-08-TMB-DMS                  Page 6 of 6

     Case 3:19-cr-00026-TMB-DMS Document 587 Filed 11/04/20 Page 6 of 6
